DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 12/10/2020. In virtue of this communication, claims 1 - 21 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “message unit” in claims 11 – 14 and 16 – 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 21 recites “A computer program product, tangibly embodied on a computer readable medium”. Support for this embodiment appears to be in paragraph 0042 of the originally filed specification. However, it contains the following statement (underlining by the examiner):
“Embodiments can also be in the form of computer program code, for example, whether stored in a storage medium, loaded into and/or executed by a computer, or transmitted over some transmission medium, such as over electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, wherein, when the computer program code is loaded into an executed by a computer, the computer becomes an device for practicing the embodiments.”

Therefore, the embodiment as pure computer software encoded on a propagated signal is within the scope of this invention and therefore is not a process, machine, manufacture or a composition of matter, which are the only eligible subjects to be patented.
To overcome the rejection, the examiner recommends adding the term “non-transitory” prior to “computer readable medium” to exclude signals and waves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 13 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3107072 (Stromberg) in view of US 10102749 (Wagner) (both of record).
Regarding claims 1, 11 and 21, Stromberg teaches “A method of locating a key (title), the method comprising:
sending a notification to a plurality of mobile devices, the notification configured to initiate, at the mobile devices (paragraph 0033: Once the central server 10 (corresponds to “a message unit” in claim 11) is made aware of the lost key, the central server 10 sends a location query 20 to all relevant locating devices 1. Paragraph 0028: each location device can be implemented as part of a mobile phone.), a scanning operation for the key (Paragraph 0041: a presence of the electronic key to be located is discovered over short range radio. This can be performed by discovering the presence of the electronic key using BLE.);
receiving reply message[[s]] from the mobile device[[s]], at least one reply message including…” “…a location of the mobile device (paragraph 0034: A locating device 1 detects the presence 21 of the lost electronic key 2'. The locating device 1 detects that the identity of the electronic key 2' matches the identity of the location query 20. Paragraph 0035: Once the match is confirmed between the lost electronic key 2' and the location query 20, the locating device 1 transmits a location response 22 to the central server 10 indicating that lost electronic key 2' has been located. The location response 22 can comprise an indicator of a position of the locating device and optionally a distance indicator indicating a distance between the locating device 1 and the lost electronic key 2'.); and
determining, from the reply messages, a location of the key (paragraph 0038: In this way, the central server 10 can locate. Using this method, the lost electronic key 2' can be located even though it has no direct communication link with the central server 10.).”

Stromberg does not disclose receiving of “a signal strength” as part of the reply messages. Stromberg, however, teaches reception of a distance indicator indicating a distance between the locating device 1 and the lost electronic key 2' (see paragraph 0035). On the other side, paragraph 0042, teaches that the distance indicator indicates a distance between the locating device and the electronic key. The distance can be estimated by measuring received signal strength and comparing this to transmission In re Japikse, 86 USPQ 70 and it has been held that a mere reversal of the essential working parts of a device is an obvious modification.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Additionally, it would have allowed to transfer the computational process of distance determination from the locating devices, which may not have enough computing power, to the central server.
Next, Stromberg does not disclose receiving “a key identifier” as part of the reply messages. However, in Stromberg, only those locating devices reply which actually detect the missing key based on the transmitted identity of the key (“key identifier”). Therefore, “a key identifier” is implicit in the responses since the detection is based on this identifier, and finding any key with a different identifier would not result in the 

Lastly, Stromberg does not disclose that it is the plurality of messages which is received from the locating devices.
Wagner in FIG 1 with corresponding description teaches a similar system to locate a key or key fob 108 using plurality of short-range transceivers 107 installed in the respective cars. Col. 4 lines 19 – 22 and col. 5 lines 62 – 67 teach that the position of a missing key fob may be based on the location of a plurality of target vehicles, such as through a triangulation of locations that pinpoint a position of the missing key fob. This means that three vehicles are in communication with a missing key fob assembly 108. Thus, the location information may be pinpointed through the triangulation position of the three target vehicles. In other words, this means that multiple responses are received from multiple cars which are in communication with a missing key fob assembly, which are then used to triangulate the locations to pinpoint a position of the missing key fob with greater accuracy.
s from the mobile devices”. Doing so would have allowed to more accurately pinpoint the location of the missing key by using triangulation.

Regarding claims 2 and 12, Stromberg alone or in combination with Wagner teaches “further comprising receiving a request from a requestor to locate the key prior to sending the notification (Stromberg, paragraph 0029: The central server 10 is made aware of the lost electronic key 2', e.g. by an operator indicating that the electronic key 2' is lost. The central server 10 then sends a location query to all relevant locating devices 1a-b. This operator indication and initiation of the search represents claimed “receiving a request from a requestor”.  Similar information is provided by Wagner in col. 6 lines 57 – 67: a user of a communication device 110 activates an app 112 on the device indicated, for example, as "Find Missing Key" or "Misplaced Key." Identification information (possibly an identification or serial number) of the missing key fob 108 would be entered into the app 112. The smartphone 110 transmits a signal to the central processor 102, which is configured to send and receive location information relating to at least one vehicle 104 located in the general vicinity.).”
Regarding claims 3 and 13, Stromberg alone or in combination with Wagner teaches or fairly suggests “further comprising notifying the requestor of the location of the key (Stromberg, paragraph 0035: the locating device 1 transmits a location response 22 to the central server 10 indicating that lost electronic key 2' has been located. It is implicit that the operator is notified otherwise there would be no point in the system if the operator does not receive this information. Wagner, col. 7 lines 6 – 14: Once the target vehicle 104 syncs with the missing key fob 108, a location signal from the location-enabled device contained within the target vehicle is transmitted from the vehicle to the central processor 102. The central processor 102 in turn transmits the location signal to the mobile communication device 110. The subsequent location information relating to the target vehicle 104 is displayed on the mobile communication device 110, either as a map or text on the screen of the smartphone.).”
Regarding claims 8 and 18, Stromberg does not explicitly teach “wherein the sending the notification to the plurality of mobile devices occurs periodically.”
One of the definitions of the term “periodic” is “repeated at irregular intervals; intermittent” (see https://www.dictionary.com/browse/periodic). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to initiate the lost key search algorithm disclosed by Stromberg and/or Wagner periodically on as needed basis every time when a key needs to be found which may be at irregular intervals. Doing so would have allowed initiation of the algorithm only when the key needs to be found.
Regarding claims 9 and 19, Stromberg teaches “wherein the scanning operation is performed via a short range wireless capability of the mobile device (paragraph 0030: The second locating device 1b is within range 7 to communicate over a short range radio interface 5 with the lost electronic key 2'. Paragraph 0041: a presence of the electronic key to be located is discovered over short range radio. This can be performed by discovering the presence of the electronic key using BLE. Any other short range radio technology is equally applicable.).”
Regarding claims 10 and 20, Stromberg in combination with Wagner teaches or fairly suggests “wherein the key includes a FOB (Wagner, col. 5 lines 19 – 28) having a transceiver to communicate with the mobile device during the scanning operation (Wagner, col. 5 lines 38 – 43: the present key fob 108 contains a signal transmitter 122, which is capable of transmitting a signal out to a reciprocal communication device 107 contained within every potential target vehicle 104. The signal transmitter 122 may be a Bluetooth-enabled transmitter, receiver or transponder or transceiver.).”

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3107072 (Stromberg) in view of US 10102749 (Wagner) as applied to claims 2 and 12 above, and further in view of US 20140132412 (Deco).
Regarding claims 4 and 14, Stromberg does not teach “further comprising mapping a plurality of key identifiers to a plurality of object identifiers.”
Deco teaches a similar system to track persons or objects. Paragraph 0022 teaches “mapping a plurality of key identifiers to a plurality of object identifiers (providing a representative name for the device (for example a key fob), like "car keys" or "device attached to Jimmy's jeans (each being “object identifiers”). If the user wishes to track a device that has been previously used by the same mobile phone (symbol 11), the name of the device can be selected from the list of names shown in the display, which links each name (“a plurality of object identifiers”) to a respective SSID (“a plurality of key identifiers”). The last feature of linking each name to respective SSID represents “mapping”).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to give easily recognizable names to each key and associate these names with identification of each key, as disclosed by Deco, in the system of Stromberg. Doing so would have allowed to easily recognize and identify each key by the human operator using their names rather than numerical or alphanumerical IDs.
Regarding claims 5 and 15, Stromberg in combination with Deco teaches “wherein the request includes an object identifier (indeed, “the request” is mapped to the action of the user to initiate the search for the missing key (see claim 2 above). As further disclosed by Deco in paragraph 0022, if the user wishes to track a device that has been previously used by the same mobile phone, the name of the device can be selected from the list of names shown in the display (“an object identifier”), which links each name to a respective SSID. In other words, the application to track the key receives the user’s input (“the request”) by the user selecting “an object identifier” such as selecting from the list of names shown in the display. Therefore, “the request includes an object identifier” such as selected by the user name of the key to be tracked).”

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3107072 (Stromberg) in view of US 10102749 (Wagner) as applied to claims 1 and 11 above, and further in view of US 20070260883 (Giobbi).
Regarding claims 7 and 17, Stromberg in view of Wagner teaches “the receiving reply messages from the mobile devices includes receiving a first reply message including the key identifier, a first signal strength and a first location and receiving a second reply message including the key identifier, a second signal strength and a second location (as explained in the rejection of claim 1, in view of Wagner, signals from multiple locating devices would be received by the central server, and each signal would contain the same informational content including the identification of the key, respective location and signal strength.)…”

Stromberg in view of Wagner does not explicitly teach “wherein determining the location of the key includes using the first signal strength and the second signal strength to determine a probable location of the key.”
Giobbi in Fig. 10 and par. 0093 also teaches determination of the location of a device (PDK 102) using plurality of transmitters 1002a-c. Giobbi’s transmitters 1002a-c are equivalent to the locating devices of Stromberg and “mobile devices” of instant claims. Each transmitter 1002 determines a distance D1-D3 between the transmitter 1002 and the PDK 102. Distance may be estimated, for example, by monitoring signal strength from the PDK 102 (see paragraph 0083). Then using conventional trigonometry, an approximate location of the PDK 102 can be calculated from D1-D3. In other words, each distance D1-D3 is derived from corresponding signal strength 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multiple distance measurements based on multiple signal strength measurements to determine the location of the device, as disclosed by Giobbi, in the system of Stromberg,  so that the multiple signal strength measurements received in corresponding “reply messages” from respective locating devices would be used to determine the respective distances from each locating device to the key, and based on those, the location of the key would be determined. Doing so would have allowed more accurate determination of the probable position of the key compared to determination based on a single signal strength measurement from a single locating device.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3107072 (Stromberg) in view of US 10102749 (Wagner) as applied to claims 1 and 11 above, and further in view of US 20140213301 (Evans).
Regarding claims 6 and 16, Stromberg in view of Wagner teaches “the receiving reply messages from the mobile devices includes receiving a first reply message including the key identifier, a first signal strength and a first location and receiving a second reply message including the key identifier, a second signal strength and a second location (as explained in the rejection of claim 1, in view of Wagner, signals from multiple locating devices would be received by the central server, and each signal would contain similar informational content including the identification of the key, respective location and signal strength.)…”

Stromberg in view of Wagner does not explicitly teach “wherein determining the location of the key includes using the first location when the first signal strength is greater than the second signal strength.”
Evans teaches a system and a method to locate a tracking device (title). Particularly, paragraph 0039 teaches that a higher strength signal would indicate a close proximity between the tracking device 106 and the mobile device 102 and a lower strength signal would indicate a more remote proximity between the tracking device 106 and the mobile device 102.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that if multiple locating devices report signal strengths from the key or the fob (as explained in the rejection of claim 1 above), everything else being equal, the first locating device reporting “the first signal strength” being higher than “the second signal strength” reported by the second locating device would mean that the key or the fob is located closer to the first locating device, as explained by Evans. Thus, to locate the key or the fob, it would have been obvious to use the location of the first locating device as reporting the highest signal strength, which means that the key or the fob is located closer to the first locating device than to the second locating device. Doing so would have allowed to locate the key or the fob 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648